17‐2807‐ag 
Hnatyuk v. Whitaker 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
 
                               SUMMARY ORDER 
 
RULINGS    BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.       CITATION    TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 


         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
Square, in the City of New York, on the 21st day of November, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
Mykola Hnatyuk,  
                   Petitioner, 
 
                   ‐v.‐                                           17‐2807 
                                                                         
Matthew G. Whitaker, Acting Attorney General of 
the United States,  
                   Respondent.1 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney General 
Matthew G. Whitaker is automatically substituted for former Attorney General 
Jefferson B. Sessions III, as Respondent.  
                                             1 
 
 
FOR PETITIONER:                       Nancy E. Martin and Anthony D. Collins, 
                                      Collins & Martin, P.C., Wethersfield, CT. 
 
FOR RESPONDENT:                       Chad A. Readler, Acting Assistant 
                                      Attorney General; Douglas E. Ginsburg, 
                                      Assistant Director; Paul Fiorino, Senior 
                                      Litigation Counsel, Office of Immigration 
                                      Litigation, United States Department of 
                                      Justice, Washington, DC. 
 
       UPON DUE CONSIDERATION of this petition for review of a Board of 
Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED 
AND DECREED that the petition for review is GRANTED, the judgment of the 
BIA is VACATED, and we REMAND for further consideration consistent with 
this order.          
 
       Mykola Hnatyuk, citizen of Ukraine, petitions for review of an August 16, 
2017 order of the BIA finding him inadmissible under the Immigration and 
Nationality Act (“INA”) due to a conviction under a Connecticut law related to a 
controlled substance, as defined in the Controlled Substances Act (“CSA”), 21 
U.S.C. § 801 et seq.  The single issue on appeal is whether Hnatyuk’s conviction 
necessarily relates to a “controlled substance” under the CSA.  We assume the 
parties’ familiarity with the underlying facts and procedural history in this case. 
         
       In 2008, Hnatyuk pleaded guilty under the Connecticut statute punishing 
the possession of “any quantity of any narcotic substance.”  Conn. Gen. Stat. 
§ 21a‐279(a) (2008).  After returning from a trip abroad, Hnatyuk was charged as 
inadmissible to the United States under 8 U.S.C. § 1182(a)(2)(A)(i)(II) as an alien 
convicted of violating a state law relating to a “controlled substance” as that term 
is defined in section 802 of title 21 of the U.S. Code.  In the CSA, “[t]he term 
‘controlled substance’ means a drug or other substance, or immediate precursor, 
included in schedule I, II, III, IV, or V [of 21 U.S.C. section 812].”  21 U.S.C.  § 
802(6).   
        
        


                                         2 
 
       At the time of his conviction, Connecticut law defined “narcotic substance” 
to include opiates “which are controlled substances under this chapter.”  Conn. Gen. 
Stat. § 21a‐240(30) (2008) (emphasis added).  Benzylfentanyl and thenylfentanyl 
were controlled substances in Connecticut in 2008, but neither substance was on 
the federal list of controlled substances.  See United States v. Madera, 521 F. 
Supp. 2d 149, 154‐55 (D. Conn. 2007).  For that reason, Hnatyuk argues that his 
conviction is not categorically related to a controlled substance under federal 
law.  We agree. 
        
       Whether a conviction qualifies as related to a controlled substance is a 
question of law, which the Court reviews de novo.  See Hylton v. Sessions, 897 
F.3d 57, 60‐63 (2d Cir. 2018) (reviewing de novo whether a conviction qualifies as 
an aggravated felony).  Where (as here) a statute is indivisible, we apply the 
categorical approach to determine if the conviction relates to a federally 
controlled substance.  See Harbin v. Sessions, 860 F.3d 58, 64 (2d Cir. 2017); see 
also Mellouli v. Lynch, 135 S. Ct. 1980, 1986‐87 (2015). 
        
       “‘Under the categorical approach, courts identify the minimum criminal 
conduct necessary for conviction under a particular statute’ by ‘looking only to 
the statutory definitions—i.e., the elements—of the offense, and not to the 
particular underlying facts.’”  Hylton, 897 F.3d at 60 (quoting United States v. 
Hill, 890 F.3d 51, 55 (2d Cir. 2018)).  “Because we examine what the state 
conviction necessarily involved, not the facts underlying the case, we must 
presume that the conviction ‘rested upon nothing more than the least of th[e] 
acts’ criminalized, and then determine whether even those acts are encompassed 
by the generic federal offense.”  Id. (alteration in original)  (quoting Moncrieffe v. 
Holder, 569 U.S. 184, 190‐91 (2013)).  “The very basis of the categorical approach 
is that the sole ground for determining whether an immigrant was convicted of [a 
law relating to a controlled substance] is the minimum criminal conduct 
necessary to sustain a conviction under a given statute.”  Id. (emphasis in 
original) (quoting Martinez v. Mukasey, 551 F.3d 113, 121 (2d Cir. 2008)).  In 
other words, “[d]rug possession . . . convictions trigger removal only if they 
necessarily involve a federally controlled substance.”  See Mellouli, 135 S. Ct. at 
1989. 
          
        


                                          3 
 
       The BIA recognized that Connecticut law exceeded the federal definition 
of controlled substances at the time of Hnatyuk’s conviction, but found Hnatyuk 
inadmissible nevertheless because he failed to present evidence that there was a 
“realistic probability” Connecticut punished the possession of benzylfentanyl 
and thenylfentanyl.  The BIA erred in relying on the realistic probability test.  
When the wording of a state statute on its face extends to conduct beyond the 
definition of the corresponding federal offense, the need for the realistic 
probability test is obviated.  Hylton, 897 F.3d at 63; see Mathis v. United States, 
136 S. Ct. 2243, 2251 (2016).  
         
       Hylton recognized that “in applying the categorical approach, an 
unambiguous state statute can be broader on its face than its federal 
counterpart.”  897 F.3d at 65 (citing Mellouli, 135 S. Ct. at 1990; Mathis, 136 S. Ct. 
at 2251).  “By demanding that [the petitioner] produce old state cases to illustrate 
what the statute makes punishable by its text,” the BIA “misses the point of the 
categorical approach.”  Id. at 64 (internal quotation marks omitted). 
        
       The Government argues that because, at the time of Hnatyuk’s conviction, 
section 21a‐279(a) applied to “narcotic” substances and not “controlled” 
substances, the Connecticut statute is less broad than the federal definition of 
narcotic substances.  This argument misreads the statutory scheme.  
         
       First, an alien is inadmissible if convicted under a state law relating to a 
“controlled” substance.  8 U.S.C. § 1182(a)(2)(A)(i)(II).  The federal definition of 
“narcotic” substance does not determine admissibility.  The only question is 
whether the state law definition of a punishable offense necessarily relates to a 
federal controlled substance. 
          
       Additionally, while section 21a‐279(a) referred to narcotic substances in 
2008, Conn. Gen. Stat. § 21a‐279(a) (2008), Connecticut’s definition of narcotic 
substances incorporated by reference the state’s definition of controlled 
substances.  Conn. Gen. Stat. § 21a‐240(30) (2008).  Thus, Hnatyuk’s statute of 
conviction punished not only the named substances in section 21a‐240(30), but 
also the full range of opiates on Connecticut’s controlled substances schedules. 
          
        


                                          4 
 
       The categorical approach therefore requires a comparison of the state and 
federal controlled substances lists.  See Harbin, 860 F.3d at 68.  To be related to a 
controlled substance under the CSA, the state conviction must necessarily be for 
conduct that is an offense under the CSA.  Id.  At the time of Hnatyuk’s 
conviction, section 21a‐279(a) criminalized possession of benzylfentanyl and 
thenylfentayl, substances that were not controlled substances under federal law. 
          
       Because section 21a‐279(a) punished conduct that was not criminal under 
the CSA, Hnatyuk’s conviction is not related to a controlled substance.  “As the 
categorical approach requires, we look no further . . . .”  Hylton, 897 F.3d at 63 
(internal quotation marks omitted); see Harbin, 860 F.3d at 68.  
        
       For the foregoing reasons, we hereby GRANT the petition, VACATE the 
judgment of the BIA, and REMAND for further consideration consistent with 
this order.  As we have completed our review, the stay of removal previously 
granted in this petition is VACATED.           
 
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 
 
                                         
 
 
                                 




                                          5